In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated October 7, 1986, which granted the motion of the defendant Robert Schauder, doing business as Carvel No. 1351, for summary judgment dismissing the complaint and all cross claims as against him.Ordered that the order is affirmed, with costs.The plaintiff allegedly sustained injuries when she fell "in the middle” of the public sidewalk about six feet from the entrance of the premises located at 54-28 Myrtle Avenue in Ridgewood, Queens. The plaintiff’s fall was purportedly precipitated by a defect in the sidewalk, to wit, one square of concrete was raised above the adjoining square, which caused an "indentation” in the sidewalk. The defendant Robert Schauder, doing business as Carvel No. 1351 (hereinafter Schauder), was the franchised owner of a Carvel store doing business at the premises. While the owner of a store "is charged with the duty of providing the public with a reasonably safe premises, including a safe means of ingress and egress” (Gallagher v St. Raymond’s R. C. Church, 21 NY2d 554, 557), the plaintiff has failed to set forth any triable issues of fact concerning Schauder’s conduct upon which a breach of this duty could be found (see, Blais v St. Mary’s of Assumption R. C. Church, 89 AD2d 653; Sacco v City of Buffalo, 78 AD2d 1000). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.